t c memo united_states tax_court david h hoffmann and jerrilynn hoffmann petitioners v commissioner of internal revenue respondent docket no filed date in and ph purchased interests in jet_aircraft in anticipation of leasing them profitably to e a corporation organized to combine his business with similar businesses in after e failed ph's majority-owned corporation reacquired the business he had sold to e thereafter ph could no longer earn a profit from leasing his aircraft to controlled corporations ps claim that the continuing and increasing losses_incurred in ph's jet service activity through did not evidence the absence of a profit_motive because the losses were attributable to e's failure and ph's inability to terminate his relationship with the provider of his aircraft held because ph's contracts with the provider of his aircraft allowed him to cause it to reacquire his interests in the aircraft no later than date ps did not establish that the losses_incurred in ph's jet service activity in and were unavoidable or that ph engaged in his jet service activity for profit during those years consequently ps can deduct expenses of that activity paid in each of those years only to the extent allowed by sec_183 held further ps' deficiency and sec_6662 accuracy- related penalty for sustained ps' deficiency and sec_6662 accuracy-related_penalty for depend on computation of deductions allowable for that year related to ph's jet service activity taking into account agreed amount of unreported income for that year royal b martin jr denis j conlon and steven spencer brown for petitioners angela b reynolds for respondent memorandum findings_of_fact and opinion halpern judge respondent determined deficiencies of dollar_figure and dollar_figure in petitioners' and federal_income_tax respectively and accuracy-related_penalties of dollar_figure and dollar_figure for those years respectively the parties entered into a stipulation of settled issues and the only issues remaining for decision are whether petitioners are entitled to deduct expenses related to david hoffmann's jet service activity in excess of the gross_income from that activity and whether petitioners are liable for sec_6662 accuracy- related penalties on their underpayments of tax for the years in issue unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure we round all dollar amounts to the nearest dollar findings_of_fact petitioners resided in illinois when they filed their petition in this case formation of eps during the 1990s mr hoffmann engaged in an executive search business through his wholly owned corporation dhr international inc original dhr in mr hoffmann pursued an opportunity to combine original dhr's business with many service businesses throughout the country in a new corporation enterprise profit solutions eps which had been organized to be the nation's largest outsourcing firm toward that end original dhr sold its assets to eps on date eps then turned to plans for an initial_public_offering ipo investment bankers planning eps' ipo encouraged mr hoffmann to acquire a private jet on eps' behalf the bankers expected that because of eps' far-flung locations and in particular the demands of planning and executing the mr hoffmann also conducted a separate middle market search business through his wholly owned subchapter_s_corporation jobplex inc jobplex ipo eps would have air travel needs that could not be met conveniently by relying on commercial flights lending covenants however prevented eps from acquiring its own aircraft mr hoffmann's acquisition of interests in jet_aircraft mr hoffmann discussed the possibility of acquiring an interest in a jet_aircraft with his friend jeff goldman a pilot who had owned aircraft and profited from their appreciation mr goldman advised mr hoffmann that he too could expect to realize appreciation from investing in aircraft mr hoffmann eventually decided to acquire an interest in a citation x then the fastest executive jet available on date petitioners formed a limited_liability_company hoffmann holdings llc hoffmann holdings of which they were the sole owners to acquire fractional interests in aircraft because interests in citation xs were not immediately available hoffmann holdings initially leased from netjets aviation inc netjets interests in two raytheon hawker aircraft on date hoffmann holdings purchased from netjets a interest in a citation x citation on date hoffmann holdings netjets aviation inc was the successor to executive jet sales inc for ease of reference following the parties' lead we will refer to each of these entities and an affiliate executive jet aviation inc without distinction as netjets purchased from netjets a interest in a second citation x aircraft citation the purchase agreements for both citation and citation allowed hoffmann holdings to cause netjets to repurchase its interests in the aircraft after months for the lesser_of the original purchase_price or the then fair_market_value of the interest they prohibited hoffmann holdings from transferring its interests in the aircraft to a third party without netjets' consent netjets could withhold consent to any proposed transfer at its discretion unless among other things the third-party transferee agreed to the terms of the agreements under which netjets operated the aircraft on behalf of its coowners the management agreements governing the use of the aircraft required hoffmann holdings to pay fixed monthly management fees as well as additional charges for actual use of the aircraft each management agreement had a general five-year term but would terminate earlier upon exercise of the repurchase option the aircraft lease between hoffmann holdings and original dhr on the advice of tax attorney frank bastian hoffmann holdings entered into an aircraft lease with original dhr to demonstrate hoffmann holdings' profit_motive a signed copy of the lease introduced into evidence is dated date and the parties have stipulated that original dhr and hoffmann holdings entered into the lease on that date even though they also stipulated that hoffmann holdings was not created until date a letter from mr bastian dated date enclosed a proposed written_agreement that purportedly incorporated the terms of a prior oral contract in that letter mr bastian professed unconcern that the agreement predated hoffmann holdings' formation in his view mr hoffmann entered into the agreement on behalf of hoffmann holdings before its formation the written lease allowed original dhr to use two cessna citation x aircraft on an 'as needed' basis the lease provided for a term of three years commencing date and ending date the failure of eps' ipo financial difficulties prevented eps from completing its planned ipo in response to those difficulties eps' board removed its initial chief_executive_officer and replaced him with mr hoffmann mr hoffmann's efforts however proved unsuccessful and eps ultimately sold its various businesses back to their original owners in particular on date hoffmann acquisition corp hoffmann acquisition acquired original dhr's assets from eps the acquiring_corporation then changed its name to dhr international inc dhr mr hoffmann owned of the dhr stock after dhr acquired original dhr's assets hoffmann holdings did not invoice dhr for its use of hoffmann holdings' aircraft and failed to formalize its arrangement with dhr in a written lease mr hoffmann's initial attempt to unwind his deal with netjets in a letter to david beach of netjets dated date mr hoffmann purported to exercise his right to have netjets repurchase hoffmann holdings' interests in citation and citation mr hoffmann hired an attorney named anthony barone whom mr hoffmann described as having a certain degree of experience to negotiate with netjets although netjets was apparently willing to repurchase all of hoffmann holdings' aircraft at mr hoffmann's request even though the repurchase options granted to hoffmann holdings had not yet become exercisable mr hoffmann decided to retain at least one of the citations internal dhr correspondence as of the date of mr hoffmann's letter hoffmann holdings had no apparent right to cause netjets to repurchase its interest in either citation or citation because hoffmann holdings had not yet held either aircraft for months in fact mr hoffmann's letter was dated just six days after hoffmann holdings acquired its interest in citation an email dated date from dianne mahaffey of netjets to donn seidholz also of netjets states in june of netjets was going to repurchase all shares owned by hoffman n holdings ms mahaffey continues continued suggests that the decision to keep citation was motivated by the need to deal with hoffmann holdings' use of its aircraft in excess of the hours allotted to its interests in them if hoffmann holdings had sold all of its aircraft back to netjets it would have had to pay for the over flown hours cathleen lloyd dhr's chief financial officer estimated that it would be less expensive to keep citation and absorb the over flown hours through the continued payment of monthly management fees without further use of the aircraft ms lloyd determined that the over flown hours all of which were allocated to the contract for citation would be fully absorbed by date the conduct of mr hoffmann's jet service activity during the years in issue during and dhr used citation for certain business activity by however it had become clear that mr hoffmann could not earn a profit continued what i can gather from correspondence was that 908qs citation would not be sold back but assigned to david h hoffman n at trial cathleen lloyd dhr's chief financial officer acknowledged the repurchase options that allowed hoffmann holdings to resell its aircraft to netjets but claimed that there would have been significant penalties associated with those options apparently referring to the obligation to pay for over flown hours from the business use of his aircraft according to ms lloyd's testimony dhr reimbursed mr hoffmann for the direct costs of its use of the aircraft and an allocable portion of netjets' monthly management fee but did not pay mr hoffmann enough to generate a profit during that period ms lloyd gloria seghi dhr's chief administrative officer and adam morrison dhr's controller assisted mr hoffmann in recordkeeping allocating flight costs on the basis of his instructions when asked to describe his duties in regard to his jet service activity mr hoffmann referred only to his responsibility for approving proposed uses of the aircraft on date mr hoffmann traded in his interest in citation for a interest in a gulfstream aircraft as part of the exchange he received a trade-in allowance from netjets of dollar_figure towards the dollar_figure purchase_price of the gulfstream less than four months after acquiring his interest in the gulfstream mr hoffmann advised netjets of his decision to cancel his contract for that aircraft in his letter to netjets mr hoffmann referred to repeated difficulties scheduling mr hoffmann apparently succeeded to hoffmann holdings' ownership_interest in citation on date when the illinois secretary of state dissolved hoffmann holdings because of its failure_to_file an annual report for formal documentation with netjets of the transfer of ownership however was not completed until date flights at the times and from the departure locations he preferred he acknowledged that he used the plane mostly for flights in and out of eagle vail where petitioners had a vacation home mr hoffmann complained to netjets of having to call guests and change arrangements for babysitting and travel to the airport these scheduling difficulties he alleged create more problems than the plane is worth in response to mr hoffmann's request netjets agreed to repurchase the gulfstream thereafter dhr met its air travel needs without resort to a private jet petitioners' tax reporting of mr hoffmann's jet service activity for the first four years of mr hoffmann's jet service activity petitioners reported the following amounts on schedules c profit or loss from business of their form sec_1040 u s individual_income_tax_return on those schedules c as well as on schedules c attached to their and form sec_1040 petitioners reported a jet service business with the name hoffmann holdings llc owned by mr hoffmann hoffmann holdings purchased the citation in date and purchased the citation in date the illinois secretary of state dissolved hoffmann holdings in date the parties have stipulated and we have found that hoffmann holdings was solely owned by petitioners we assume that hoffmann holdings was classified as a partnership for federal tax purposes see sec_301_7701-3 proced admin regs for through at least part of petitioners should therefore have reported their distributive shares of its income deductions and the like on continued gross_receipts depreciation loan prepayment charge other expenses loss dollar_figure big_number big_number big_number dollar_figure big_number dollar_figure big_number -0- dollar_figure big_number -0- big_number big_number big_number big_number big_number big_number for the years in issue petitioners reported the following amounts on the schedules c for mr hoffmann's jet service activity gross_receipts depreciation mortgage interest legal professional repairs and maintenance other expenses loss dollar_figure big_number big_number -0- big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number big_number on their federal_income_tax return petitioners reported adjusted_gross_income of dollar_figure after claiming a dollar_figure loss deduction from mr continued schedule e supplemental income and loss the error appears to be one of form and not one of substance hoffmann's jet service activity for they reported adjusted_gross_income of dollar_figure after claiming a dollar_figure loss deduction from that activity petitioners relied on others to prepare their tax returns petitioners' unreported income mr hoffmann received a payment of dollar_figure from dhr in in reimbursement of repair and maintenance_expenses attributable to his aircraft that petitioners failed to include in the income reported on their federal_income_tax return the parties stipulated that mr hoffmann deducted the expenses relating to the dollar_figure payment on the schedule c for his jet service activity tax_advice received by petitioners the record fails to disclose in detail any advice petitioners received regarding the deductibility of the expenses_incurred in mr hoffmann's jet service activity edward ruberry eps' outside general counsel ms lloyd and mr hoffmann all testified that tax attorney frank bastian gave advice in regard to mr the total amount reported as repair and maintenance expense on the schedule c for mr hoffmann's jet service activity however was only dollar_figure which the parties stipulated to have been paid_by jobplex hoffmann's aircraft neither mr ruberry nor ms lloyd described the content of mr bastian's advice mr hoffmann claimed that mr bastian had told him that he could claim a deduction for his use of the jets he admitted however that he did not remember what specifically mr bastian had told him the only evidence of the specific content of any advice provided by mr bastian's firm is a letter from one of his partners that explains the rules relating to the imputation of income from an employee's use of an employer-provided aircraft the notice_of_deficiency respondent's notice_of_deficiency notice disallowed in full the deductions for depreciation mortgage interest and repair and maintenance_expenses claimed by petitioners in each of the years in issue in regard to mr hoffmann's jet service activity in addition the notice disallowed in each year the amount of other expenses claimed by petitioners in excess of the gross_income they reported from the jet service activity the notice also disallowed petitioners' deduction for of legal and professional fees related to that activity and increased petitioners' income for that year by the dollar_figure reimbursement of repair and maintenance ms lloyd denied that she provided any_tax advice herself regarding mr hoffmann's jet service activity expenses that mr hoffmann received from dhr petitioners have conceded the other adjustments made in the notice mr hoffmann's testimony mr hoffmann testified that he intended to make a profit from his jet service activity he admitted however that he wasn't astute on the recordkeeping involved in allocating costs between business and personal_use of his aircraft he viewed any such allocation as irrelevant because he owned all the company he said it really didn't seem to make much difference to me mr hoffmann claimed not to have read the provision in each of the purchase agreements between netjets and hoffmann holdings providing the latter's repurchase option he acknowledged that his understanding of his rights under the agreement was based on an assumption rather than familiarity with the terms of the agreement in fact mr hoffmann owned only of the dhr stock the record does not identify the owners of the remaining of dhr stock or their relationship to mr hoffmann mr hoffmann's testimony on the importance of distinguishing between business and personal uses of his aircraft however was inconsistent upon questioning by the court he professed concern that dhr's minority shareholders not bear the cost of his personal_use of the aircraft in addition mr hoffmann was unable to explain the calculation of the amounts reported on the and schedules c for his jet service activity when asked by respondent's counsel about the derivation of the figures he repeatedly professed not to know he could not even identify the property in regard to which depreciation had been claimed saying he had no idea petitioners' substantiation of the claimed deductions petitioners failed to provide substantiating documents requested by respondent's counsel until after the trial had ended on date three days after completion of the trial petitioners moved for leave to supplement the record on date the parties submitted a supplemental stipulation of facts that largely addressed substantiation issues thereafter petitioners withdrew their motion opinion i the deductibility of losses from the jet service activity respondent offers two rationales in support of his claim that petitioners cannot deduct the losses they reported from mr hoffmann's jet service activity in the supplemental stipulation does not fully address the dollar_figure of other expenses claimed on the schedule c for mr hoffmann's jet service activity the parties stipulated dollar_figure of other expenses paid_by jobplex and dollar_figure of other expenses paid_by dhr leaving unsubstantiated dollar_figure dollar_figure dollar_figure dollar_figure and first respondent argues the mortgage interest and repair and maintenance_expenses for which petitioners claimed deductions were actually paid_by jobplex respondent also argues that the other expenses for which petitioners claimed deductions were either paid_by jobplex or dhr or were unsubstantiated therefore respondent argues that petitioners failed to establish that they paid the mortgage interest repair and maintenance and other expenses for which they claimed deductions second respondent argues that mr hoffmann did not engage in his jet service activity for profit we agree with respondent that mr hoffmann did not conduct his jet service activity for profit during the years in issue because the deductions disallowed in each year as a consequence of that determination exceed the amount that would be disallowed by acceptance of respondent's first argument we need not address that argument a burden_of_proof in general a taxpayer bears the burden_of_proof rule a however sec_7491 shifts the burden_of_proof to the commissioner in certain situations if the taxpayer raises the issue introduces credible_evidence with respect to any factual issue relevant to ascertaining the proper tax_liability complies with all substantiation requirements maintains required records and cooperates with reasonable requests of the internal_revenue_service for witnesses information documents meetings and interviews petitioners claim to have met the requirements to shift the burden_of_proof to respondent under sec_7491 respondent denies that claim noting among other things petitioners' failure to provide requested substantiating documents until after the trial ended their failure to fully substantiate all claimed deductions despite their submission of additional evidence after trial and the lack of credibility of several of petitioners' witnesses as demonstrated by the inconsistency of that testimony with documentary_evidence we agree with respondent that petitioners failed to prove that they meet the conditions specified in sec_7491 to shift the burden_of_proof in any event our assignment of the burden_of_proof would not affect our disposition of the case because for the reasons explained below we find on a preponderance_of_the_evidence that during the years in issue mr hoffmann did not engage in his jet service activity for profit see eg 133_tc_340 124_tc_95 b sec_183 for-profit requirement introduction sec_183 provides in the case of an activity engaged in by an individual if such activity is not engaged in for profit no deduction attributable to such activity shall be allowed under this chapter except as provided in this section in general sec_183 allows deductions attributable to an activity_not_engaged_in_for_profit only to the extent of the gross_income from the activity sec_183 provides for purposes of this section the term 'activity not engaged in for profit' means any activity other than one with respect to which deductions are allowable for the taxable_year under sec_162 or under paragraph or of sec_212 sec_162 applies to trade_or_business_expenses while sec_212 and allows a deduction respectively for expenses_incurred for the production_or_collection_of_income and for the management conservation or maintenance_of_income-producing_property sec_1_183-2 income_tax regs provides a nonexclusive list of nine factors to be considered when ascertaining a taxpayer's profit intent those factors are the manner in which the taxpayer carries on the activity the expertise of the taxpayer or his advisors the time and effort expended by the taxpayer in carrying on the activity the expectation that assets used in the activity may appreciate in value the success of the taxpayer in carrying on other similar or dissimilar activities the taxpayer's history of income or losses from the activity the amount of occasional profits if any earned by the taxpayer the taxpayer's financial status and elements of personal pleasure or recreation no single factor is conclusive and we may accord certain factors greater weight than others see 72_tc_411 aff'd without published opinion 647_f2d_170 9th cir schlievert v commissioner tcmemo_2013_239 at although mr hoffmann testified that he intended to make a profit from his jet service activity we give more weight to the objective factors listed above in determining whether he had the requisite profit objective and less to his mere statement of intent see 94_tc_41 judah v commissioner tcmemo_2015_243 at see also sec_1_183-2 income_tax regs on the basis of the record as a whole taking into account the factors listed in sec_1_183-2 income_tax regs we conclude that mr hoffmann did not engage in his jet service activity for profit during the years before us and we so find application of the profit factors as explained below each of the nine factors listed in the regulations supports respondent's position a manner of carrying on activity the taxpayer's conduct of an activity in a businesslike manner may indicate that the taxpayer is profit motivated sec_1_183-2 income_tax regs to make this determination we can look to whether the taxpayer maintains complete and accurate books_and_records whether the activity is carried on in a manner similar to other activities of the same nature that are profitable and whether the taxpayer has changed operating methods or abandoned unprofitable methods in a manner consistent with an intent to improve profitability id the parties agree that mr hoffmann initially carried out the jet service activity in a businesslike manner but disagree on whether he continued to do so during the years in issue respondent observes that after dhr acquired the assets of original dhr in date hoffmann holdings did not invoice dhr for its use of the aircraft and failed to formalize its arrangement with dhr in a written lease further mr hoffmann admitted that he wasn't astute on the recordkeeping involved in allocating costs between business and personal_use of his aircraft petitioners attribute the failure to issue invoices to dhr for its use of the aircraft to the close relationship between mr hoffmann and the corporation petitioners do not specifically address the absence of a formal lease agreement with dhr concerning its use of mr hoffmann's aircraft but they suggest that by the years in issue mr hoffmann no longer viewed a written lease as important petitioners note that mr hoffmann's focus in the years and was to mitigate losses that they claim were unavoidable because mr hoffmann was locked into the netjets contracts for five years and he was unable to extricate himself from that commitment according to ms lloyd even if original dhr's rights and obligations under its lease agreement with hoffmann holdings transferred to eps upon the latter's acquisition of original dhr's assets on date and then transferred to hoffmann acquisition upon its acquisition of those assets from eps on date the lease would have expired by its terms on date petitioners provided no evidence that after dhr's acquisition of the assets of original dhr hoffmann holdings or mr hoffmann sought to extend the initial lease or enter into a new aircraft lease with dhr petitioners offered no explanation of why if mr hoffmann's focus in and was mitigating losses he traded in citation on date for a more expensive aircraft original dhr and hoffmann holdings executed their lease on the advice of tax attorney frank bastian to demonstrate hoffmann holdings' profit_motive in acquiring and leasing the aircraft once mr hoffmann's focus shifted from earning profits to mitigating losses he apparently no longer viewed the existence of a formal lease agreement as critical in assessing the manner in which mr hoffmann carried on his jet service activity we find more important than any defects of recordkeeping his willingness to incur avoidable losses just as abandoning unprofitable methods can indicate a profit_motive sec_1_183-2 income_tax regs a continuing and unexplained failure to abandon an unprofitable activity evidences motives other than pursuit of profit see heinbockel v commissioner tcmemo_2013_125 at finding that jet leasing activity that continued after inability to earn profit became clear was not conducted in a businesslike manner daugherty v commissioner tcmemo_1983_188 tax ct memo lexis at a t some point continued losses might justify a conclusion that the taxpayer abandoned any possible profit_motive the evidence refutes mr hoffmann's contention that his commitment to netjets forced on him losses that he could only mitigate but not avoid altogether the purchase agreements with netjets which mr hoffmann acknowledged he had not read allowed hoffmann holdings to cause netjets to repurchase hoffmann holdings' interest in the aircraft after months although the management agreements each provided for a general five-year term each would terminate earlier upon exercise of the repurchase option moreover netjets' conduct suggests that it would not have strictly enforced the 30-month condition on the repurchase option netjets was apparently willing to purchase both citation and citation at mr hoffmann's request in date and may actually have purchased citation at that time in addition in response to mr hoffmann's request netjets agreed to repurchase the gulfstream just five months after he acquired it by trading in citation in any event even if netjets had insisted on strictly enforcing the 30-month condition to the repurchase option the statement by dianne mahaffey of netjets in her email of date that netjets would not repurchase citation implies that it did repurchase citation at mr hoffmann's request the application to the contract for citation of the over flown hours incurred on citation is consistent with that proposition in addition the parties submitted formal documentation of the transfer of ownership of citation to mr hoffmann after the dissolution of hoffmann holdings on date but introduced no such documentation in regard to citation finally the loan prepayment charge of dollar_figure reported on the schedule c for mr hoffmann's jet service activity could be explained by hoffmann holdings' early repayment of the loan it incurred to purchase citation after reselling that aircraft to netjets mr hoffmann could have caused netjets to repurchase citation any time after october dollar_figure on the basis of mr hoffmann's lax recordkeeping and more importantly his willingness to incur substantial avoidable losses we find that he did not carry on his jet service activity in a businesslike manner during the years in issue b expertise of the taxpayer or his advisors preparation for an activity by extensive study or consultation with experts may indicate a profit_motive when the taxpayer carries on the activity as advised sec_1_183-2 income_tax regs petitioners claim that mr hoffmann gathered information from those experienced in the air transportation business and that studies were conducted they introduced no studies into evidence however and failed to describe the content of any studies mr hoffmann received petitioners claim that mr hoffmann sought counsel from edward ruberry anthony barone jeff goldman frank bastian and unidentified members of mr bastian's firm there is no cathleen lloyd acknowledged the possibility of reselling the aircraft to netjets but claimed that there would have been significant penalties associated with those options apparently referring to the obligation to pay for over flown hours but her analysis determined that the over flown hours would be fully absorbed by the payment of monthly management fees to netjets through date there is no evidence that exercise of the repurchase option for citation after date would have resulted in any penalty evidence however that any of these individuals had significant experience in or particular expertise regarding the business of providing jet transportation services mr hoffmann's professed team of advisers ms lloyd gloria seghi and adam morrison were employees of or service providers to dhr who reported to mr hoffmann and assisted him in recordkeeping allocating flight costs on the basis of his instructions petitioners presented no evidence that any member of that team offered advice regarding the jet service business or was qualified to do so more to the point the advice mr hoffmann claims to have received would not address the critical inquiry in this case our concern is not why mr hoffmann began his jet service activity in but why he continued it during and mr hoffmann described his friend mr goldman as a pilot and aircraft_owner the record does not disclose however whether mr goldman used his aircraft in conducting a business or for personal purposes cf hillman v commissioner tcmemo_1999_255 wl at expertise with respect to the breeding and showing of horses is to be distinguished from expertise in the economics of these undertakings according to mr hoffmann mr goldman had experienced appreciation in his own aircraft and advised mr hoffmann that he too could expect to have some appreciation in the aircraft it does not appear however that any advice provided by mr goldman to mr hoffmann regarding the potential of realizing a profit from appreciation took into account the specific terms of the contracts with netjets mr hoffmann characterized mr barone as having a certain degree of experience but offered no further description of any expertise mr barone had regarding the jet service business or any advice he received from mr barone when it had become clear that the activity could not be conducted profitably as noted above petitioners defend mr hoffmann's continuation of his jet service activity during the years in issue not on the basis of advice from experts but instead on his alleged inability to divest himself of his aircraft and terminate his relationship with netjets again the evidence before us refutes petitioners' claims that mr hoffmann was locked into his relationship with netjets throughout the years in issue and thus forced to suffer losses that he could only mitigate but not avoid on the basis of mr hoffmann's failure to present evidence of advice received from persons knowledgeable regarding the jet transportation business we conclude that this factor to the extent it is relevant to the issue before us favors respondent c time and effort expended by the taxpayer in carrying on the activity the time and effort expended by the taxpayer in carrying on the activity may indicate whether the taxpayer had a profit_motive with respect to the activity particularly if there are no substantial personal or recreational elements associated with it sec_1_183-2 income_tax regs in their discussion of this factor in their briefs petitioners focus primarily on mr hoffmann's efforts regarding eps' planned ipo and the winding down of eps' business after the ipo failed they argue that the eps business and the jet service business should be considered together but we need not address the issue of whether mr hoffmann's efforts on behalf of eps and the leasing of his aircraft comprise a single activity for purposes of sec_183 because his involvement with eps ended before the years in issue therefore the time mr hoffmann devoted to eps however extensive does not support the proposition that he conducted his jet service activity during the years before us with the objective of making a profit the record does not indicate how much time mr hoffmann devoted to his jet service activity during the years in issue when asked to describe his duties in regard to that activity he referred only to his responsibility for approving proposed uses of the aircraft more generally petitioners concede that mr hoffmann's focus during those years was mitigating losses while petitioners claim that the continuing losses mr hoffmann incurred in his jet service activity were unavoidable because of his inability to extricate himself from his obligations there is no evidence that mr hoffmann had any continuing involvement with eps after hoffmann acquisition repurchased the assets of original dhr from eps on date to netjets we have found otherwise efforts directed at mitigating avoidable losses do not demonstrate an objective of making a profit we conclude that this factor as well favors respondent d expectation that assets used in activity may appreciate an expectation that assets used in the activity will appreciate in value may indicate a profit objective see sec_1_183-2 income_tax regs a profit_motive may be inferred in the absence of operating profits if reasonably expected appreciation in the value of the assets used in the activity could exceed the operating_expenses see id the appreciation in value must be sufficient however to recoup the accumulated losses of prior years see golanty v commissioner t c pincite hillman v commissioner tcmemo_1999_ wl at petitioners argue that mr hoffmann was advised by knowledgeable individuals that jet_aircraft often appreciate in value but the unremarkable prospect that some aircraft appreciate would not establish that it was reasonable for mr hoffmann to expect appreciation in the undivided interests he held along with other coowners in aircraft operated by netjets petitioners introduced no evidence of an established market in undivided interests in netjets aircraft as a practical matter an owner's only realistic means of selling its interest in the aircraft might well have been through exercise of the repurchase option unless mr hoffmann found a third-party transferee acceptable to netjets he could have sold his interest in the aircraft only to netjets pursuant to the repurchase option at a price no greater than the original purchase_price of the interest_paid by hoffmann holdings in that case the only profit he could have earned would have reflected the recovery_of prior depreciation because the losses reported by mr hoffmann from his jet service activity exceeded the depreciation claimed on the aircraft used in that activity--his losses were economic losses and not mere paper losses--resale of the aircraft at a price no greater than the original purchase_price would not have recouped those losses petitioners also refer to possible appreciation in the value of eps stock held by mr hoffmann cf 868_f2d_833 6th cir taking into account shareholders' expectation of profit from because the allowance mr hoffmann received when he traded in citation for a gulfstream did not exceed the dollar_figure original purchase_price of mr hoffmann's interest in citation any gain he may have realized on the disposition of the plane would merely have recouped part but not all of the depreciation previously claimed corporation in finding that their leasing of an aircraft to the corporation was also entered into for profit aff'g in part rev'g in part tcmemo_1986_569 once again petitioners' focus is misdirected for starters we find no evidence in the record that mr hoffmann owned stock in eps moreover an expectation of profit from the eps venture might have been a factor in mr hoffmann's decision to begin the jet service activity in but eps failed before the years in issue any expectation of profit from eps cannot justify mr hoffmann's continued conduct of the jet service activity after eps' failure the absence of a reasonable expectation of appreciation sufficient to recoup prior losses favors respondent in the sense that it eliminates a factor that might explain the demonstrated string of losses that mr hoffmann incurred in his jet service activity e success of the taxpayer in carrying on other similar or dissimilar activities sec_1_183-2 income_tax regs provides that a taxpayer's prior success in converting similar activities from unprofitable to profitable enterprises although edward ruberry and mr hoffmann himself testified to his role as an officer of eps neither of them described any ownership_interest he had in the corporation may indicate that he is engaged in the present activity for profit even though the activity is presently unprofitable petitioners point to mr hoffmann's success in other ventures as evidence that he had a profit_motive in pursuing the jet service activity respondent acknowledges mr hoffmann's success in other ventures but argues that those ventures are dissimilar to his jet service activity we agree with respondent that because of the dissimilarities between the various activities mr hoffmann's success in unrelated ventures deserves little weight in assessing whether he carried out his jet service activity during the years in issue with the objective of earning a profit this factor favors respondent in the sense that it eliminates a claim that the losses mr hoffmann incurred in his jet service activity might be anomalous given his success in related activities cf mcmillan v commissioner tcmemo_2015_109 at f taxpayer's history of income or losses with respect to the activity a record of substantial losses over several years after the startup_period of an activity if not explainable as due to customary business risks or reverses may indicate the absence of a profit_motive sec_1_183-2 income_tax regs mr hoffmann never reported a profit from his jet service activity petitioners observe that the activity produced positive cashflow during its first three years and that the continuing and increasing losses thereafter were attributable to the failure of eps' ipo the losses_incurred in mr hoffmann's jet service activity in and petitioners claim were a by-product or aftermath of the attempted ipo for eps again petitioners invoke mr hoffmann's alleged inability to extricate himself from the commitments he had made to netjets we have already explained how the evidence refutes this claim and demonstrates that mr hoffmann could have caused netjets to repurchase citation at any time after date the regulations provide that incurring losses from an activity because of unforeseen or fortuitous circumstances which are beyond the control of the taxpayer does not indicate that the activity is not engaged in for profit id the unforeseen failure of eps may explain the losses_incurred in the jet service activity through but not the continuation of those losses in and as the accuracy of this observation requires disregarding the loan prepayment charge reported on the schedule c for mr hoffmann's jet service activity although petitioners do not explain this charge it could be evidence that mr hoffmann succeeded in selling citation back to netjets in despite petitioners' claims that he was locked into a five-year deal see supra note explained below the evidence before us convinces us that mr hoffmann's retention of his interest in citation during the years in issue--and indeed his trading up to a more expensive aircraft in date--reflected his judgment that the personal conveniences of travel by private jet and perhaps the expected tax benefits of using losses from his jet service activity to offset petitioners' substantial income justified the costs of maintaining his ownership of the aircraft at least until scheduling difficulties with netjets greatly reduced those personal conveniences g amount of occasional profits if any which are earned sec_1_183-2 income_tax regs provides the amount of profits in relation to the amount of losses_incurred and in relation to the amount of the taxpayer's investment and the value of the assets used in the activity may provide useful criteria in determining the taxpayer's intent an occasional small profit from an activity generating large losses or from an activity in which the taxpayer has made a large investment would not generally be determinative that the activity is engaged in for profit conversely substantial profits even if only occasional may indicate a profit_motive when the investment or losses are relatively small id finally an opportunity to earn a substantial ultimate profit in a highly speculative venture is ordinarily sufficient to indicate that the activity is engaged in for profit even though losses or only occasional small profits are actually generated id again mr hoffmann never reported a profit from his jet service activity in regard to this factor petitioners offer essentially the same arguments they make in regard to the prior factor mr hoffmann's jet service activity initially generated positive cashflow even if not a profit and the potential profit that mr hoffmann could have earned from eps' ipo supports finding a profit objective for his conduct of the jet service activity again neither point addresses the critical question of why mr hoffmann continued the jet service activity after the failure of eps' ipo according to ms lloyd's testimony dhr did not pay mr hoffmann enough for its use of his aircraft to generate a profit therefore as petitioners' concede once eps ceased being a customer hoffmann had no real opportunity to charter the aircraft profitably on the basis of mr hoffmann's failure to report even occasional profits from his jet service activity and his adherence to a course of conduct during the years at issue that offered no possibility of earning a profit we conclude that this factor favors respondent h financial status of the taxpayer sec_1_183-2 income_tax regs provides substantial income from sources other than the activity particularly if the losses from the activity generate substantial tax benefits may indicate that the activity is not engaged in for profit especially if there are personal or recreational elements involved see also sullivan v commissioner tcmemo_1998_367 wl at aff'd 202_f3d_264 5th cir petitioners acknowledge that they had substantial income from sources other than mr hoffmann's jet service activity and that the losses they claimed from that activity reduced their taxable_income they seek to minimize the adverse impact of this factor by claiming that any personal or recreational elements involved in mr hoffmann's jet service activity were de_minimis contrary to petitioners' argument for the reasons explained below we find that considerations of personal convenience played a significant role in mr hoffmann's decision to retain his interest in citation during the years in issue petitioners claim that mr hoffmann's business savvy would most certainly not let him intentionally throw away money just because he may be able to recover a portion of it through tax deductions we accept that mr hoffmann was too savvy a businessperson to throw money away intentionally his retained ownership of citation after the failure of eps' ipo and beyond the lapse of the condition on his legal right to cause netjets to repurchase the aircraft suggests that he judged the pleasure and convenience of traveling by private jet rather than on commercial flights worth the cost we find it plausible that in making that calculation mr hoffmann took into account the tax savings he expected to achieve from deducting at least part of the cost of maintaining his aircraft we conclude that this factor also favors respondent i elements of personal pleasure or recreation sec_1_183-2 income_tax regs provides the presence of personal motives in carrying on of an activity may indicate that the activity is not engaged in for profit especially where there are recreational or personal elements involved the existence of some purposes or motivations other than solely to make a profit however does not prevent an activity from being treated as engaged in for profit id air travel by private jet rather than on a commercial flight even in the case of travel for business reasons involves elements of personal consumption the availability of a private jet frees travelers from the strictures of commercial carriers' schedules and thus offers significant convenience depending on the particular aircraft a private jet may also offer more pleasurable accommodations to the traveler petitioners ignore these realities in arguing that mr hoffmann did not seek personal pleasure or recreation in carrying out his jet service activity but instead was consumed with the business exigencies regarding the eps ipo and the subsequent liquidation and resolution of the business affairs more to the point petitioners focus again on mr hoffmann's motivations in commencing the activity rather than on the reasons he continued the activity during the years in issue the increasing losses mr hoffmann incurred in his jet service activity after eps' demise show that dhr's needs for jet travel services were insufficient to support the profitable conduct of that activity dhr could meet its air travel needs without resort to a private jet as it in fact did after mr hoffmann canceled his contract with netjets for the gulfstream therefore we infer that mr petitioners claim that mr hoffmann conscientiously attempted to make sure that no personal charges were assumed as part of the ordinary and necessary business_expenses being incurred we find this claim inconsistent with mr hoffmann's inability to explain the calculation of the amounts reported on the and schedules c for his jet service activity despite petitioners' reliance on others to prepare their tax returns if mr hoffmann had made conscientious efforts to prevent the deduction of personal expenses he ought to have been able to describe at least the general method used in determining the amounts deducted hoffmann continued his jet service activity during the years in issue for reasons of personal convenience our inference is further supported by the reasons mr hoffmann gave for canceling the gulfstream contract mr hoffmann canceled the contract for the gulfstream and thereby terminated his jet service activity only when he found that the personal convenience of travel by private jet no longer justified the cost from that we conclude that mr hoffmann continued the activity after the failure of eps and throughout the years in issue primarily for reasons of personal convenience and not for the purpose of making a profit this factor too favors respondent weighing the factors because each of the nine factors listed in sec_1_183-2 income_tax regs supports respondent's position we have no need to weigh some factors against others although the specified factors are nonexclusive the record does not present any other factors that would weigh against those listed in the regulations we therefore find that during and mr hoffmann did not carry on his jet service activity to make a profit consequently petitioners are entitled to deductions attributable to that activity only to the extent allowed by sec_183 ii petitioners' unreported income petitioners do not dispute respondent's increase in their gross_income for to reflect dhr's reimbursement of dollar_figure of repair and maintenance_expenses mr hoffmann incurred petitioners argue however that the increase in petitioners' income should result in a corresponding increase in the deductions allowable from that activity under sec_183 respondent's disallowance of the deductions claimed on the schedule c for the jet service activity in excess of the dollar_figure of gross_income reported on that schedule conflicts with his determination that petitioners understated their income from that activity by dollar_figure therefore we agree with petitioners that the increase in the income from mr hoffmann's jet service activity for should result in a corresponding increase in the deductions allowed in respect of that activity thereby reducing the amount of their deficiency iii accuracy-related_penalties sec_6662 and b provides for an accuracy-related_penalty of of the portion of an underpayment_of_tax attributable to negligence or disregard of rules and regulations sec_6662 and b provides for the same penalty on the portion of an underpayment_of_tax attributable to a ny substantial_understatement_of_income_tax sec_6662 defines the term understatement as the excess of the tax required to be shown on the return over the amount shown on the return as filed in the case of an individual an understatement is substantial if it exceeds the greater of of the tax required to be shown on the return or dollar_figure sec_6662 an understatement is reduced however by the portion attributable to the treatment of an item for which the taxpayer had substantial_authority sec_6662 sec_6664 provides an exception to the imposition of the sec_6662 accuracy-related_penalty if it is shown that there was a reasonable_cause for the underpayment and the taxpayer acted in good_faith a petitioners' arguments petitioners do not dispute that the deficiencies respondent determined exceed the arithmetic threshold for substantial understatements we have already determined however that respondent overstated petitioners' deficiency for their taxable_year by failing to increase the allowable deductions from mr hoffmann's jet service activity to reflect the unreported income attributable to the repair and maintenance_expenses reimbursed by dhr whether petitioners' deficiency for meets the arithmetic threshold for a substantial_understatement after correction of respondent's error is a computational matter petitioners argue that even if the disallowance of deductions attributable to mr hoffmann's jet service activity results in a deficiency for each of and in excess of of the tax they were required to show on their return for that year the disallowance of those deductions does not give rise to or increase a substantial_understatement because they had substantial_authority to claim those deductions petitioners also argue that t he legal advice provided to petitioner by his seasoned attorneys and other advisors to whom sufficient information was presented constitutes reasonable_cause on his behalf with regard to the accuracy- related penalties respondent determineddollar_figure b substantial_authority the determination of substantial_authority requires a weighing of the authorities that support the taxpayer's treatment of an item against the contrary authorities sec_1_6662-4 income_tax regs a taxpayer can have substantial_authority for a position that is unlikely to prevail as long as the weight of the authorities in support of the taxpayer's position is substantial in relation to petitioners make no argument that they had substantial_authority for their treatment of the items they conceded before trial moreover the only legal advice they referred to in support of their claim to reasonable_cause related to their deduction of expenses attributable to mr hoffmann's jet service activity therefore petitioners concede that application of the penalties for the other adjustments in the notice_of_deficiency which have been settled will be computational the weight of any contrary authorities see id subpara substantial_authority standard is less stringent than the more_likely_than_not standard sec_1_6662-4 income_tax regs describes the required weighing as follows the weight accorded an authority depends on its relevance and persuasiveness and the type of document providing the authority for example a case or revenue_ruling having some facts in common with the tax treatment at issue is not particularly relevant if the authority is materially distinguishable on its facts or is otherwise inapplicable to the tax treatment at issue after weighing the relevant authorities as required by the regulations we conclude that petitioners lacked substantial_authority for claiming deductions from mr hoffmann's jet service activity in excess of the income generated by the activity petitioners have not cited any authority that allows deductions in excess of income from an activity continued by a taxpayer without reasonable explanation when the activity no longer offers a realistic possibility of earning a profit by contrast as previously noted a taxpayer's continuation of an activity in those circumstances demonstrates the absence of a profit_motive see heinbockel v commissioner at daugherty v commissioner tax ct memo lexis at petitioners cite 797_f2d_1049 d c cir rev'g tcmemo_1984_105 pryor v commissioner tcmemo_1991_109 and rabinowitz v commissioner tcmemo_2005_188 wl for the proposition that losses attributable to unforeseeable changes in circumstances do not preclude finding a profit_motive each of those cases is readily distinguishable from mr hoffmann's situation in contrast to mr hoffmann the taxpayer in cornfeld promptly abandoned his aircraft leasing project after the event that called into question his ability to earn a profit from the project during the years at issue in pryor the taxpayer's sailboat chartering activity remained in its startup phase the record before us in that case did not establish that the taxpayer's activity could not be conducted profitably in the future in rabinowitz v commissioner wl at despite unforeseen safety problems with the model of aircraft the taxpayers used in their jet charter activity the resulting losses generally decreased and the taxpayers' net cashflow from the activity showed a general trend of increasing the activity's improving prospects partially mitigate d the taxpayers' long history although we inferred a lack of a profit_motive from the taxpayer's prompt abandonment of his project cornfeld v commissioner tcmemo_1984_105 tax ct memo lexis at taxpayer's abandonment of the jet leasing project so soon after his ouster from ios strongly suggests that he actually believed he would have no use for the jet if he were not associated with ios rev'd 797_f2d_1049 d c cir the court_of_appeals for the d c circuit disagreed cornfeld v commissioner f 2d pincite we fail to see how the taxpayer's abandonment of the project establishes the absence of an honest profit objective of losses id at by contrast petitioners failed to demonstrate improving prospects for mr hoffmann's jet service activity during the years in issue in fact as noted above petitioners concede that after eps' failure mr hoffmann had no real opportunity to charter the aircraft profitably in short each of the authorities cited by petitioners is either materially distinguishable on its facts or is otherwise inapplicable to the tax treatment at issue cf sec_1_6662-4 income_tax regs consequently those authorities are not particularly relevant see id because petitioners lacked substantial_authority for claiming deductions from mr hoffmann's jet service activity in excess of the income the activity generated petitioners' understatements are not reduced by sec_6662 therefore petitioners had a substantial_understatement_of_income_tax for their taxable_year whether they also had a substantial_understatement for raises a computational issue to be resolved by correction for respondent's failure to allow additional deductions from mr hoffmann's jet service activity in that year because of the agreed amount of unreported income c negligence because we find that the portion of petitioners' underpayment in each of the years in issue attributable to the deductions claimed in respect of mr hoffmann's jet service activity in excess of the amounts allowed by sec_183 was attributable to negligence the sec_6662 accuracy-related_penalty applies to that portion of the underpayment in each year regardless of whether it results in or increases a substantial_understatement within the meaning of sec_6662dollar_figure sec_1_6662-3 income_tax regs provides that negligence includes a failure to make a reasonable attempt to comply with the provisions of the internal revenue laws or to exercise ordinary and reasonable care in the preparation of a tax_return see also marcello v commissioner 380_f2d_499 5th cir negligence is lack of due care or failure to do what a reasonable and ordinarily prudent person would do under the circumstances aff'g in part and remanding in part 43_tc_168 and tcmemo_1964_299 a failure to keep adequate books_and_records or to substantiate items properly also constitutes negligence sec_1_6662-3 income_tax regs respondent's arguments in regard to petitioners' negligence relate solely to their treatment of the expenses of mr hoffmann's jet service activity therefore to the extent that respondent has not conceded the application of the negligence_penalty of sec_6662 and b to that portion of petitioners' underpayment for attributable to respondent's other adjustments we conclude that respondent has not met his burden of production under sec_7491 of establishing the appropriateness of that portion of the negligence_penalty cf 116_tc_438 taking a return position that has a reasonable basis is not negligent id sec_1_6662-3 income_tax regs however provides reasonable basis is a relatively high standard of tax reporting whether a position satisfies the reasonable basis standard depends on the extent to which it is supported by authorities of the type relevant in determining substantial_authority taking into account the relevance and persuasiveness of the authorities and subsequent developments id a position that is reasonably based on one or more of those authorities will generally satisfy the reasonable basis standard even though it may not satisfy the substantial_authority standard id petitioners' position that mr hoffmann had a profit_motive in conducting his jet service activity during the years at issue despite his acknowledged inability to earn a profit rests on mr hoffmann's unwarranted assumption regarding his rights vis-a-vis netjets according to petitioners the losses_incurred from the activity during those years were unavoidable because mr hoffmann was locked into his relationship with netjets mr hoffmann acknowledged however that his belief in that regard was based on an assumption he confessed not to have read the relevant documents moreover his misunderstanding of his rights demonstrates that he failed to seek the advice of a competent attorney regarding the terms of those documents a reasonable and ordinarily prudent person would read those documents relevant to the propriety of deductions claimed on that person's tax_return or at least seek an explanation from legal counsel of what those documents provide mr hoffmann's failure to do either thus constituted negligence see marcello v commissioner f 2d pincite sec_1_6662-3 income_tax regs his acknowledged laxity in recordkeeping and inability to explain the amounts reported on the schedules c for his jet service activity also show that he failed to make a reasonable attempt to comply with the tax law and did not exercise ordinary and reasonable care in reviewing those schedules see sec_1 b income_tax regs cf marcello v commissioner f 2d pincite a failure to keep books and documents necessary to form a rational basis for the income reported and the expenses deducted evidences negligence we have already concluded that the authorities petitioners relied on to support their position that mr hoffmann engaged in his jet service activity for profit despite the absence of profit potential are materially distinguishable and thus not particularly relevant cf sec_1_6662-4 income_tax regs for the same reason we conclude that those authorities do not provide a reasonable basis for petitioners' deduction of expenses_incurred in that activity in excess of the amounts allowed by sec_183 therefore the strength of petitioners' legal position does not prevent a finding of negligence based on mr hoffmann's lack of due care d reasonable_cause and good_faith as noted above petitioners argue that they had reasonable_cause for deducting expenses in excess of income from mr hoffmann's jet service activity and acted in good_faith in doing so on the basis of legal advice provided by mr hoffmann's seasoned attorneys and other advisors a taxpayer's reliance on the professional advice of an attorney or accountant may constitute reasonable_cause and good_faith as a general_rule t he determination of whether a taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account all pertinent facts and circumstances sec_1_6664-4 income_tax regs in making that determination the most important factor is usually the extent of the taxpayer's effort to assess the taxpayer's proper tax_liability id reliance on the advice of a professional tax adviser may constitute reasonable_cause and good_faith if under all the circumstances such reliance was reasonable and the taxpayer acted in good_faith id we have already concluded that mr hoffmann failed to make a reasonable effort to determine his proper tax_liabilities the evidence introduced provides no grounds to excuse mr hoffmann's negligence on the basis of advice he received from qualified advisers petitioners presented no evidence regarding the substance of any advice mr hoffmann received in support of the deductions in issue thus petitioners failed to demonstrate that they reasonably and in good_faith relied on the advice of a professional tax adviser because petitioners have not shown reasonable_cause for the portion of their underpayment attributable to mr hoffmann's jet service activity sec_6664 does not preclude the imposition of the accuracy-related_penalty on that portion of their underpayment iv conclusion for the reasons explained above we find that mr hoffmann did not engage in his jet service activity for profit during the years before us consequently petitioners are entitled to deductions attributable to that activity only to the extent allowed by sec_183 petitioners' income from that activity should include the dollar_figure mr hoffmann received from dhr in in reimbursement of repair and maintenance_expenses and that income should be taken into account in determining the deductions allowable under sec_183 we also conclude that petitioners lacked substantial_authority for claiming deductions from mr hoffmann's jet service activity in excess of the income the activity generated therefore for the purpose of determining petitioners' liability for accuracy-related_penalties under sec_6662 for the years in issue their understatements for those years are not reduced by sec_6662 we also find that the portion of petitioners' underpayment for each of the years in issue attributable to the deductions claimed in respect of mr hoffmann's jet service activity in excess of the amounts allowed by sec_183 was attributable to negligence and that petitioners failed to show reasonable_cause for that portion of the underpayment for each year on the basis of those findings and conclusions we sustain the deficiency and accuracy-related_penalty determined by respondent for petitioners' tax_year the amounts of petitioners' deficiency and accuracy-related_penalty for their tax_year depend on the correction of respondent's error in failing to take into account petitioners' unreported income for that year in determining the amount_of_deductions allowable under sec_183 in respect of mr hoffmann's jet service activity decision will be entered under rule
